Case: 14-50077      Document: 00513080142         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50077
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS ALFONSO OYUELA-BAQUEDANO, also known as Luis Alonzo Oyuela-
Baquedano,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-541-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Luis Alfonso Oyuela-
Baquedano raises arguments that are foreclosed by United States v. Teran-
Salas, 767 F.3d 453, 458-62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892 (2015).
In Teran-Salas, we determined that the appellant was not entitled to relief
based merely on the existence of a theoretical possibility that the defendant



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50077    Document: 00513080142     Page: 2   Date Filed: 06/16/2015


                                 No. 14-50077

could be convicted under Texas Health and Safety Code § 481.112(a) for
conduct that would not qualify as a federal drug trafficking offense. See Teran-
Salas, 767 F.3d at 458. Oyuela-Baquedano has not demonstrated “a realistic
probability that Texas would prosecute under an ‘administering’ theory in a
way that does not also constitute either ‘dispensing’ or ‘distributing’ under the
federal sentencing guidelines.” Id. at 461-62. Accordingly, the Government’s
motion for summary affirmance is GRANTED, the alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                       2